Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This Office Action is in response to the Applicant’s reply received 12/26/2019.  Claims  80-93  are pending and considered on the merits.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 80-87 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Newell et al. (US3867255, issued 1975) in light of support by both Grytsay et al. (Ukrainskii Biokhimicheskii Zhurnal · October 2013) and Anschau, (Nutrient Delivery: Nanotechnology in the Agri-Food Industry, 2017).
The Figure in Newell teach the following process to produce a yeast protein isolate for food use with the following steps:
The yeast Candida utilis is grown by introducing a substrate containing the carbon source molasses which comprises glucose into a liquid culture medium (Figure and Example III).  Molasses comprises glucose which C. utilis will fixate the carbon substrate as an electron donor to grow as supported by Figs  20.5 and 20.6 of Anschau.  The respiratory pathway of C. utilis uses oxygen to produce ATP as the energy source of the cell (Grytsay, Fig 1, box with the dotted line and Anschau Fig 20.6).
The yeast is harvested (e.g. isolated) from the liquid culture medium by centrifugation (col 5, lines 20-25) to form a biomass. 
 The biomass is ruptured by a variety of methods including homogenization, sonication, freeze-thaw or lytic enzymes (col 5, lines 20-25) to free the organic molecules in the cytosol and create an extract.  
This extract is then separated to remove the cell debris and soluble portion;
The soluble portion is exposed to malt sprout nuclease, which is a nuclease endogenous to sprouted malt rootlets, to reduce the nucleic acids in the solubles by hydrolyzing and therefore solubilizing them.  
The protein is precipitated and separated (e.g. diffused away) from the hydrolyzed nucleic acid molecules. and
The Yeast Protein Isolate (YPI) with low nucleic acid content is recovered.
Newell et al. teach that the YPI has a RNA content of 0.5-9% (claim 14).  The PER (Protein Equivalent Ratio) is greater than 1 (see Table VI). 
	While Newell et al. does not expressly state that the food product is for human consumption, this is inherent since Newell et al. teach the same method steps as the current claims, and therefore should inherently produce the same product. 
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 80-88 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newell et al. (US3867255, issued 1975) in light of support by both Grytsay et al. (Ukrainskii Biokhimicheskii Zhurnal · October 2013) and Anschau, (Nutrient Delivery: Nanotechnology in the Agri-Food Industry, 2017) and in view of Fencl et al. (US4007088, issued 1977).  
The Figure in Newell teach the following process to produce a yeast protein isolate for food use with the following steps:
The yeast Candida utilis is grown by introducing a substrate containing the carbon source molasses which comprises glucose into a liquid culture medium (Figure and Example III).  Molasses comprises glucose which contains more than one carbon atom.  The general biochemical pathway for C. utilis fixates the carbon substrate as an electron donor to grow as supported by Figs  20.5 and 20.6 of Anschau.  The respiratory pathway of C. utilis
The yeast is harvested (e.g. isolated) from the liquid culture medium by centrifugation (col 5, lines 20-25) to form a biomass. 
 The biomass is ruptured by a variety of methods including homogenization, sonication, freeze-thaw or lytic enzymes (col 5, lines 20-25) to free the organic molecules in the cytosol and create an extract.  
This extract is then separated to remove the cell debris and soluble portion;
The soluble portion is exposed to malt sprout nuclease, which is a nuclease endogenous to sprouted malt rootlets, to reduce the nucleic acids in the solubles by hydrolyzing and therefore solubilizing them.  
The protein is precipitated and separated (e.g. diffused away) from the hydrolyzed nucleic acid molecules. and
The Yeast Protein Isolate (YPI) with low nucleic acid content is recovered.
Newell et al. teach that the YPI has a RNA content of 0.5-9% (claim 14).  The PER (Protein Equivalent Ratio) is greater than 1 (see Table VI). 
	While Newell et al. does not expressly state that the food product is for human consumption, this appears obvious since Newell et al. teach the same method steps as the current claims, and therefore should produce the same product. 
	What Newell et al. does not teach is the use of bacteria to produce their biomass and subsequent food protein.  However this would be obvious in view of Fencl et al. who also teach producing a microbial protein food product with low amount of nucleic acids (Fencl, col 2, Summary of Invention).   However Fencl et al. teach that either C. utilis, which is the same yeast used by Newell, or bacteria can be used as the protein C. utilis with bacteria in the method of Newell since Fencl et al. teach that both are suitable sources of microbial protein for food products (MPEP 2144.06 II and MPEP 2141 III (B)).
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.


Claims 80-93 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newell et al. (US3867255, issued 1975) in light of support by both Grytsay et al. (Ukrainskii Biokhimicheskii Zhurnal · October 2013) and Anschau, (Nutrient Delivery: Nanotechnology in the Agri-Food Industry, 2017) and in view of Herrema et al. (WO2007/024255).  
The Figure in Newell teach the following process to produce a yeast protein isolate for food use with the following steps:
The yeast Candida utilis is grown by introducing a substrate containing the carbon source molasses which comprises glucose into a liquid culture medium (Figure and Example III).  Molasses comprises glucose which contains more than one carbon atom.  The general biochemical pathway for C. utilis fixates the carbon substrate as an electron donor to grow as supported by Figs  20.5 and 20.6 of Anschau.  The respiratory pathway of C. utilis uses oxygen to produce ATP as the energy source of the cell (Grytsay, Fig 1, box with the dotted line and Anschau Fig 20.6).
The yeast is harvested (e.g. isolated) from the liquid culture medium by centrifugation (col 5, lines 20-25) to form a biomass. 
 The biomass is ruptured by a variety of methods including homogenization, sonication, freeze-thaw or lytic enzymes (col 5, lines 20-25) to free the organic molecules in the cytosol and create an extract.  
This extract is then separated to remove the cell debris and soluble portion;
The soluble portion is exposed to malt sprout nuclease, which is a nuclease endogenous to sprouted malt rootlets, to reduce the nucleic acids in the solubles by hydrolyzing and therefore solubilizing them.  
The protein is precipitated and separated (e.g. diffused away) from the hydrolyzed nucleic acid molecules. and
The Yeast Protein Isolate (YPI) with low nucleic acid content is recovered.
Newell et al. teach that the YPI has a RNA content of 0.5-9% (claim 14).  The PER (Protein Equivalent Ratio) is greater than 1 (see Table VI). 
	While Newell et al. does not expressly state that the food product is for human consumption, this appears obvious since Newell et al. teach the same method steps as the current claims, and therefore should produce the same product. 
	What Newell et al. does not teach is that the carbon source is methane containing comprising syngas or biogas.  However this would be obvious in view of Herrema et al. who teach that methane can be used to produce protein rich biomass nd full paragraph).  This methane can be obtained from manure digesters or as natural gas (Herrema pg., 37, 1st, full paragraph).  They teach that this biomass can be formed by methane utilizing microorganisms including yeasts and bacteria (pg. 25, end of 1st paragraph). The yeasts used include Candida utilis, the same used by Newell.
	Therefore it would be obvious to substitute C. utilis with bacteria in the method of Newell since Herrema et al. teach that both are suitable sources of microbial rich biomass (MPEP 2144.06 II and MPEP 2141 III (B)).  Furthermore it would be obvious to substitute methane from manure digesters or natural gas for the molasses of Newell since Herrema et al. teach that this is a suitable carbon substrate to produce biomass from C. utilis and bacteria (MPEP 2144.06 II and MPEP 2141 III (B)).  Also it is understood in the art that methane from manure digestion is considered biogas as supported by Homan, Figure 1).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 80-93 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 94, 95, 97-101 of copending Application 16/716398. Although the claims at issue are not identical, they are not patentably distinct from each other because the method discloses in the current claims produces a product that is very similar to ‘398.  In particular the product produced by the current claims is a microbial protein with a Protein Equivalence Ratio of greater than 1 and has had its nucleic acid content reduced by a nuclease.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

In response to this office action the applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANE E UNDERDAHL whose telephone number is (303) 297-4299.  The examiner can normally be reached Monday through Thursday, M-F 8-5 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at (571) 272-3311.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.